Title: Orders to Brigadier General Henry Knox, 16 January 1777
From: Washington, George
To: Knox, Henry



sir
[Morristown, 16 January 1777]

The honorable Continental Congress having resolv’d to establish Magazines, Laboratories, and Founderies for casting brass Cannon, in the State of Pennsylvania, and in New England, and having invested me with power to effect the same—I have directed Lieutenant Colonel Flower Commissary of Military Stores to repair to York Town and Philadelphia in the State of Pennsylvania and put the various matters in the Ordnance branch in such forwardness as will probably answer the purposes intended—You are to repair to Hartford in Connecticut and there provide and contract for such buildings materials Artificers

as you shall think necessary for the exigencies of the Grand Continental Army also having a reference to the supply of the Army to the Northward which perhaps must be drawn from the Magazines and Laboratories at Hartford—The Monies necessary for these purposes you are to draw on the Paymaster General or any of his deputies, or to borrow of public bodies or private persons as shall be most Convenient. You must keep a very particular account of all charges and expences incur’d in the establishment of The aforesaid affairs, and as soon as you have digested and form’d your plan you are to transmit it to me for my approbation, the very great demand which the Continent has for a well regulated and well provided Artillery will I hope influence you to the utmost exertion of your endeavors in order to perfect them with the greatest expedition. Given at head Quarters at Morris Town this 16th day of Jany 1777.

G. W——n

